IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CHRISTIANA CARE I-IEALTH,
SERVICES, INC.,
Employer-BeloW/Appellant,

v. C.A. Nl6A-lO-002 AML

THOMAS A. LUCE,

)
)
)
)
)
)
)
Claimant-BeloW/Appellee. )

Submitted: April 24, 2017
Decided: May 2, 2017

ORDER
On Appellant’s Application for Certification of Interlocutory Appeal:
DENIED
l. The parties in this matter filed cross-appeals from an interlocutory

order of the Industrial Accident Board (the “Board”). This Court dismissed those
appeals for lack of subject matter jurisdiction. One of the parties now seeks to
certify that dismissal order for an interlocutory appeal to the Delaware Supreme
Court. Because this Court’s determination that it lacked subject matter jurisdiction
Was based on settled law, and consideration of the appeal Would not terminate the
litigation or serve considerations of justice, I deny the application to certify the
appeal.

2. This case arises from a petition filed by Thomas A. Luce for
compensation for carpal tunnel nerve damage Luce contends he developed as a

result of his Work-related activities. Christiana Care Health Services (“CCHS”)

moved to dismiss Luce’s petition on the basis that it Was barred by the statute of
limitations After holding a hearing on the timeliness of Luce’s claim, the Board
issued an order dated September 27, 2016 (the “Board’s Order”). In its Order, the
Board determined, under settled law, that the statute of limitations for cumulative
detrimental effect claims begins to run When the claimant “as a reasonable person,
should recognize the nature, seriousness[,] and probable compensable nature of the

l The Board reasoned that deciding When the statute began to

injury or disease.”
run in Luce’s case could not be decided on the record before the Board and Would
require “full presentation of medical evidence” to determine “What [Luce’s]
doctor(s) told him and vvhen.”2 The Board therefore denied the motion to dismiss
Without prejudice to CCHS raising “the statute of limitations at the hearing on the
merits after there has been a presentation of medical evidence concerning [Luce’s]
condition.”3 The Board reached a similar conclusion With respect to Luce’s
argument that CCHS Was barred from raising the statute of limitations as a defense
due to CCHS’s alleged failure to comply With the requirements of 19 Del. C. §
2362. As to that argument, the Board concluded it required a more developed

factual record, particularly on the issue of Whether Luce detrimentally relied on

CCHS’s alleged failure to act. The Board therefore held that Luce “retains the

l R. 4 at 6 (citing Geroski v. Playtex Family Prods., 676 A.Zd 903 (Del. Jan.24, 1996)
(TABLE)).

2n4m&

3161.

right to assert his estoppel argument” at a full hearing before the Board on the
merits of the petition for compensation.4

3. Both parties appealed the Board’s Order to this Court, those appeals
Were consolidated, the parties completed briefing, and the appeals Were assigned to
a judge for decision. Upon reviewing the parties’ submissions, the Court sua
sponte raised the issue of its subject matter jurisdiction to hear the appeal.
Specifically, the Court asked the parties for simultaneous letter submissions
regarding “Why the cross-appeals do not constitute impermissible interlocutory
appeals under 19 Del. C. § 2349 and Delaware Superior Court Civil Rule 72.”5

4. In response to the Court’s request for supplemental submissions, both
parties agreed the Board’s Order Was interlocutory. Luce took the position that the
cross-appeals should be dismissed for that reason, While CCHS argued that,
although interlocutory, the appeals Were not impermissible because they met the
criteria for interlocutory appeals under Delaware Supreme Court Rule 42.

5. On April 3, 2017, this Court dismissed the cross-appeals as
interlocutory appeals over Which the Court lacked jurisdiction (the “Dismissal
Order”).6 CCHS timely filed an application asking this Court to certify the

Dismissal Order for interlocutory appeal to the Delaware Supreme Court. Luce

 

41d.at11.
5D.1.15.
6D.i. 18.

does not oppose CCHS’s application. What follows is my analysis of the
application after considering CCHS’s arguments, Luce’s submission, and Supreme
Court Rule 42.

6. A trial court may not certify an interlocutory appeal unless the order
to be reviewed “decides a substantial issue of material importance that merits

”7 In deciding whether to certify an

appellate review before a final judgment
appeal of its Dismissal Order,8 this Court must consider whether the order meets
one or more of the criteria in Supreme Court Rule 42(b)(iii). Rule 42 expressly
provides that interlocutory appeals should be exceptional and only should proceed
when “there are substantial benefits that will outweigh the certain costs that
accompany an interlocutory appeal.”9

7. In the Dismissal Order, the Court relied on the language in 19 Del. C.

§ 2349, which grants this Court jurisdiction to hear appeals from an “award” of the

 

7 supr. Ct. R. 42(b)(i).

8 Arguably, the Dismissal Order is the final order of this Court in this case. The Dismissal Order
was intended to be this Court’s final act on the cross-appeals; the case is considered closed by
this Court and any new appeal that the parties may take after further Board proceedings would be
a new action filed under a different case number. See Showell Poull‘ry, Inc. v. Delmarva Poultry
Corp., 146 A.Zd 794, 796 (Del. 1958) (“A final judgment is generally defined as one which
determines the merits of the controversy or the rights of the parties and leaves nothing for future
determination or consideration.”). This case therefore theoretically is different than one in which
the Court remands the matter to an administrative agency for further proceedings See Taylor v.
Collins & Ryan, Inc., 440 A.Zd 990 (Del. 1981) (holding an order of remand by the Superior
Court to the Industrial Accident Board is interlocutory). On the other hand, the parties’ claims
were not decided on their merits and future determination of the claims will occur, just at a later
date and in a separate proceeding No party has raised the issue of whether the Dismissal Order
is final or interlocutory, and l do not wish to delay matters by requesting further submissions
from the parties. I therefore have addressed the merits of CCHS’s Application.

9 supr. Ct. R. 42(b)(ii)_

Board, An “award” of the Board, as used in Section 2349, refers to “the final
determination of the Board in the case.”lo It has been settled law in Delaware for
several decades that “interlocutory orders of the [] Board are unappealable” and
that “[a]ppellate review of an interlocutory order must await appellate review of
the final determination of the Board.”ll Based on those principles, this Court
dismissed the cross-appeals sua sponte for lack of subject matter jurisdiction.12

8. CCHS argues the Dismissal Order meets two criteria of Rule
42(b)(iii): (l) review of the order may terminate the litigation, and (2) review of
the order may serve considerations of justice.13 Specifically, CCHS argues this
Court was the first to raise the issue of subject matter jurisdiction, whereas both
parties fully briefed the cross-appeals and asked the Court to decide the issues
presented CCHS urges the parties expended substantial resources briefing the
cross-appeals and suggests Luce “waived” any claim that this Court lacked
jurisdiction. CCHS also contends the Board’s Order addressed case dipositive
issues and, if allowed to stand, that order would force the parties to endure the

costs and delay of an unnecessary evidentiary hearing. Finally, CCHS argues that

 

10 Eastburn v. Newark Sch. Disl., 324 A.2d 775, 776 (Del. 1974).

" Id.; see also Clendamel v. McD¢miel Consr., lnc., 2001 wL 1560688 (Del. Nov. 13, 2001)
(affirming the Superior Court’s dismissal of an appeal from an interlocutory order of an
administrative agency); Schagrl`n Gas C0. v. Evcms, 418 A.2d 997 (Del. 1980) (ruling that the
Superior Court lacked jurisdiction to accept and rule upon an appeal of an interlocutory order
from an administrative agency).

lz See Super. Ct. Civ. R. 72(i) (“The Court may order an appeal dismissed, sua Sponte, . . . for
appealing an unappealable interlocutory order . . . .”).

‘ supp ct R. 42(b)(iii)(G), ri-i';.

the cases relied on by the Court in the Dismissal Order are not binding and are
distinguishable

9. It is undisputed that the Board’s Order is interlocutory,14 In my view,
and contrary to CCHS’s arguments, the Dismissal Order does not meet the criteria
for certification of an interlocutory appeal. In the Dismissal Order, the Court held
that it lacked subject matter jurisdiction to hear the cross-appeals based on Section
2349’s plain language and Delaware Supreme Court precedent This Court has an
obligation to assure itself that it has subject matter jurisdiction over an action
before considering the merits of the parties’ claims.15 Although CCHS points out
that Luce did not dispute the Court’s jurisdiction, the parties cannot confer
jurisdiction on this Court where none exists. Section 2349 only gives this Court
jurisdiction to hear appeals from a final decision of the Board.

10. CCHS attempts to distinguish the cases cited in the Dismissal Order,

7 on the

Eastburn v. Newark School Dl`sz‘rict16 and Schagrz`n Gas Co. v. Evcms,l
basis that the Board orders at issue in those cases involved only “minor,

procedural” issues, rather than the case dispositive issues presented by the cross-

appeals in this case. That argument misses the point. The question is not the

 

14 See n. 8 regarding whether the same may be said of the Dismissal Order,

15 See Super. Ct. Civ. R. l2(h)(3), 72(i); Christiana Town Ctr., LLC v. New Castle Ctr., 2003
WL 21314499, at *3 (Del. Ch. June 6, 2003); Appoquinimink Educ. Ass’n. v. Appoquinimink
Sch. Dist., 2003 WL 1794963, at * 3, n.24 (Del. Ch. l\/Iar. 31, 2003).

'6 324 A.2d 775 (Del. 1974).

" 418 A.2d 997 (Del. 1980).

gravity or importance of the agency order from which an appeal is sought, but
rather whether the agency order is interlocutory or final. The decisions in
Eastburn and Schagrin Gas rested on the fact that the agency order was not final
and therefore the Superior Court lacked subject matter jurisdiction to hear the
appeal. There is no exception, either in the statute or the case law interpreting it,
permitting this Court to hear interlocutory appeals that are important, novel, or
case dispositive. Prohibiting interlocutory appeals from administrative agencies
allows cases to be resolved efficiently and promptly. The relative merits of the
cross-appeals are not in issue.

11. Similarly, CCHS’s reliance on Christiana Care Health Ser'vices v.

18 is misplaced. In Davz`s, the Industrial Accident Board dismissed the

Davis
claimant’s petition on the basis that a binding settlement agreement between the
parties precluded any further claims.19 The Superior Court reversed that dismissal
and remanded to the Board for further proceedings The Delaware Supreme Court
accepted an interlocutory appeal from the Superior Court’s order, ultimately
reversed the Superior Court’s decision, and reinstated the Board’s order. CCHS

argues that, in Davis, “[t]he Supreme Court nevertheless permitted an appeal of

this clearly interlocutory Board matter, as doing so was ‘critical to the efficient

 

18127 A.3d 391 (Del. 2015).
‘9 1a at 393-94.

resolution’ of the case.”ZO CCHS misstates the procedural posture of Davis; the
Board’s order from which the Superior Court accepted the appeal was a final order,
not an interlocutory one. The interlocutory order from which the Supreme Court
heard the appeal was the Superior Court’s decision remanding the matter to the
Board. Davis, therefore, has nothing to do with the Superior Court’s jurisdiction to
hear an interlocutory appeal from an administrative agency. It simply stands for
the undisputed proposition that the Supreme Court has jurisdiction to hear an
appeal from an interlocutory order of the Superior Court.

12. Interlocutory review of the Court’s conclusion that it lacked subject
matter jurisdiction to hear the cross-appeals will not terminate the litigation or
serve considerations of justice. For the foregoing reasons, Christiana Care Health

Services, Inc.’s Application for Certification of Interlocutory Appeal is DENIED.

WZL.MM

Abigail M. LeGrow, Judge

IT IS SO ORDERED.

 

Original to Prothonotary
cc: l\/Iaria Paris Newill, Esquire
Timothy E. Lengkeek, Esquire

 

20 CCHS Appl. Certification Interlocutory Appeal at 8 (quoting Christiana Care Health Servs. v.
Davi`s, No. 138, 2015 at *3 (Del. l\/Iay 5, 2015) (ORDER).

8